Case: 20-40483     Document: 00515698391         Page: 1     Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-40483                        January 7, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Efren Raul Villarreal, also known as Sealed10, also known as
   Raul Villarreal Efren,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 1:12-CR-18-10


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Efren Raul Villarreal appeals the denial of his 18 U.S.C.
   § 3582(c)(1)(A) motion for compassionate release from the 157-month prison
   sentence imposed following his guilty-plea conviction of conspiracy to



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40483      Document: 00515698391           Page: 2     Date Filed: 01/07/2021




                                     No. 20-40483


   possess with the intent to distribute 500 grams or more of methamphetamine
   and 50 grams of more of methamphetamine actual.                  See 21 U.S.C.
   §§ 841(a)(1), (b)(1)(A), 846.      According to Villarreal, because he has
   hypertension, diabetes, and has had a cancerous melanoma removed, he is
   particularly at risk for serious illness if infected with the Covid-19 virus.
          We review the district court’s denial of Villarreal’s § 3582(c)(1)(A)(i)
   motion for abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693
   (5th Cir. 2020). In the order denying relief, the district court expressly
   acknowledged Villarreal’s medical conditions and treatment, the relevant
   policy statements of the Sentencing Guidelines, the conditions created by the
   COVID-19 pandemic within the Bureau of Prisons, and the sentencing
   factors of 18 U.S.C. § 3553(a). See § 3582(c)(1)(A); Chambliss, 948 F.3d at
   692.
          In response to Villarreal’s appeal, the Government raises the issue of
   whether Villarreal has Type 1 or Type 2 diabetes and asserts that, when a
   prisoner has Type 2 diabetes, the Government generally will agree that the
   prisoner has presented an extraordinary and compelling reason for
   compassionate release under the statute and relevant guideline policy
   statement. Villarreal, in response, asserts that he has Type 2 diabetes. The
   record does not include documentary evidence of the specific type of diabetes
   that Villarreal has. Because this court does not consider new evidence on
   appeal or facts that were not before the district court at the time of its
   decision, and because the Government acknowledges the relevance and
   strong persuasive value of this particular evidence, we VACATE the
   judgment of the district court and REMAND for further proceedings. We
   express no opinion on the disposition of Villarreal’s motion on remand.




                                           2